 Case 2:97-cr-80235-AJT ECF No. 1120, PageID.799 Filed 10/02/20 Page 1 of 12




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
_________________________________

UNITED STATE OF AMERICA,

                  Plaintiff,                       Case No. 97-CR-80235
vs.                                                HON: ARTHUR J. TARNOW

JOHN BASS,

                Defendant.
_________________________________

                     SUPPLEMENTAL MOTION IN SUPPORT
                        OF COMPASSIONATE RELEASE

       NOW COMES John Bass by counsel Douglas R. Mullkoff who

supplements Defendant’s pro se pleading as follows:

       Introduction.

       On August 11, 2003, Defendant was found guilty of violations of Title 21

USC §§ 846 Conspiracy to Distribute Cocaine Base; 848 Intentionally Killing; 18

USC §§ 2 Aiding and Abetting and 924(j) Firearm Murder During or Relation to

Drug Trafficking Cocaine (Case No: 97-CR-80235).

       On March 11, 2004, he was sentenced to life in prison. Mr. Bass has

serious health problems. First, he meets the definition for being morbidly obese.

Second, he suffers from hypertension which results in high blood pressure. Third,

his elevated blood sugar levels place him squarely in the category defined as pre-

diabetic.
                                        1
Case 2:97-cr-80235-AJT ECF No. 1120, PageID.800 Filed 10/02/20 Page 2 of 12




       Obesity and morbid obesity are terms of art used in the medical profession.

A calculation of a person’s body mass index (BMI) is used to come up with a

score, using two factors, physical height and physical weight. Mr. Bass is 6’2

inches tall, according to his presentence report (See Exhibit 1, page 17 of PSR).

According to a Bureau of Prisons Health Service record dated July 31, 2020, his

current weight is 322 pounds. (See Exhibit 2, page 2). According to a Bureau of

Prisons medical document dated July 31, 2020 his BMI is 40 (Exhibit 3, page 1).

According to the Center for Disease Control (CDC) BMI calculator his BMI is

41.3 (Exhibit 4). Whether the correct BMI for Mr. Bass is 41.3 or 40, either way

he fits the definition for morbid or severe obesity. According to the National

Institute of Health, (NIH) morbid obesity is defined as having a BMI of 40 or

having a BMI of 35 or greater and one or more co-morbid conditions (Exhibit 5).

       Mr. Bass is currently treated for hypertension which is a co-morbidity. His

medical record acknowledges his morbid obesity hypertension and high

cholesterol (hyperlipidemia) (See Exhibit 6). A June 16, 2020 medical record

concerning diabetes shows Mr. Bass’ hemoglobin A1C level to be 5.8. Individuals

with levels between 5.7 and 6.4 are deemed to be at “increased risk” for

developing Diabetes, also referred to as pre-diabetes. (See Exhibit 7).

       Studies have shown that of those hospitalized for severe coronavirus

disease, 22.2% to 26.9% reported living with diabetes,” and “[d]iabetes and high


                                         2
    Case 2:97-cr-80235-AJT ECF No. 1120, PageID.801 Filed 10/02/20 Page 3 of 12




    glucose levels are associated with increased complications, respiratory failure and

    mortality in hospitalized patients with COVID-19.”1 The CDC recently reported

    that, of those COVID-19 patients hospitalized who had underlying conditions, 50

    percent had hypertension.2 The risk to Mr. Bass’ life and health are serious.

           A strong relationship has been identified between morbid obesity and

    COVID-19 given the impact of obesity on pulmonary function. See Science Daily

    article “Relationship between COVID-19 deaths and morbid obesity (Exhibit 8),

    and “Obesity and Its Implications for COVID-19 Mortality, Exhibit 9).

    I.     ARGUMENT

         Individuals suffering from morbid obesity, diabetes, and hypertension are

among those who may be at high-risk for severe illness from COIVD-193. 4The

compassionate release statute grants sentencing courts authority to reduce an

otherwise final term of imprisonment for “extraordinary and compelling reasons.”

18 U.S.C. § 3582(c)(1)(A)(i). The statute provides:

1
   American Association of Clinical Endocrinologists, AACE Position
Statement: Coronavirus (COVID-19) and People with Diabetes (Updated
March 18, 2020), https://bit.ly/2Y0vZV0

2
  Shikha Garg et al, Hospitalization Rates and Characteristics of Patients Hospitalized
with Laboratory-Confirmed Coronavirus Disease 2019 — COVID-NET, 14 States, March 1–30,
020, CDC (Apr. 8, 2020), https://bit.ly/2TYdVJR.
3
  See CDC, Groups at Higher Risk for Severe Illness, CDC
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.
4
  WHO, Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-
19) at 12, https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-
covid-19-final-report.pdf
                                              3
Case 2:97-cr-80235-AJT ECF No. 1120, PageID.802 Filed 10/02/20 Page 4 of 12




      (1) in any case--

             (A) the court, upon motion of the Director of the Bureau of
      Prisons, or upon motion of the defendant after the defendant has
      fully exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant’s behalf or
      the lapse of 30 days from the receipt of such a request by the
      warden of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment (and may impose a term of
      probation or supervised release with or without conditions that
      does not exceed the unserved portion of the original term of
      imprisonment), after considering the factors set forth in section
      3553 (a) to the extent that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons warrant
      such a reduction; . . .
      *****

      and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission.
18 U.S.C. § 3582 (c) (1) (A).

      Thus, the statutory requirements for sentence reduction are that the court

(1) find extraordinary and compelling reasons for the reduction; (2) consider

the relevant sentencing factors under 18 U.S.C. § 3553 (a); and (3) ensure

any reduction is consistent with applicable policy statements.

      A.      The Court has Authority to Grant Relief. Mr. Bass Presented
              a Request for Compassionate Release to the Warden; and the
              Warden has Denied his Request.

      Mr. Bass asserts that he submitted a request for early release on June 9,

2020 to the Warden of FCI McKean (Exhibit 10). The request was denied.

(Exhibit 11). 18 U.S.C. § 3582 (c) (1) (A) permits courts to consider
                                        4
Case 2:97-cr-80235-AJT ECF No. 1120, PageID.803 Filed 10/02/20 Page 5 of 12




compassionate-release motions brought by incarcerated defendants if one of two

requirements is met. First, courts can consider such motions “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf.” Id. Second, courts can

consider such motions after “the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility.” Id. The earlier of these two

dates controls. According to Exhibit 11, the warden denied his request on June

12, 2020; thus the statute has been satisfied, and this Court may review the

instant motion.

      In this Court’s September 14, 2020 Order, Defendant was instructed to

“provide the Court with evidence that he has requested compassionate release

under § 3582, rather than home confinement under 18 USC § 3624 (c) (2). In his

letter to the Warden Mr. Bass does not cite to any specific statute, but checked a

box on the form reading “Request based on new law. Section 2 of the form

request he turned in asks him to explain why he should be given compassionate

release. (See Exhibit 10). The Warden, in his letter denying the request was

treating it as a request under §3582 (c) 1 (A). No mention was made regarding §

3624 (c) (2) or any reference to home confinement. Mr. Bass properly complied

with the exhaustion requirements.

      B.     Mr. Bass’s Vulnerability to COVID-19 is an Extraordinary
             and Compelling Reason for an Immediate Sentence Reduction
                                        5
Case 2:97-cr-80235-AJT ECF No. 1120, PageID.804 Filed 10/02/20 Page 6 of 12




             to Time Served

             1.     Extraordinary and Compelling Reasons

      The compassionate release statute does not expressly define or limit what

constitutes an “extraordinary and compelling” reason for a sentence reduction.

Black’s Law Dictionary, however, defines “extraordinary” as “[b]eyond what is

usual, customary, regular, or common,” Black’s Law Dictionary (10th ed.

2014). Its definition of “compelling need,” is one “so great that irreparable harm

or injustice would result if [the relief] is not [granted].” Id. The present global

pandemic is a quintessential extraordinary circumstance beyond what most

Americans have experienced in their lifetime. The grave risk to Mr. Bass based

on his significant health issues from continued incarceration provides an

extraordinary and compelling reason for his immediate release.

    U.S.S.G. § 1B1.13, application Note 1, states, in part, extraordinary and

compelling reasons exist when the defendant is suffering from a serious physical

or medical condition. Mr. Bass is 51 years old, is suffering from morbid obesity,

pre-diabetes and hypertension, all of which are serious medical conditions. These

conditions place him at a higher risk to both contract COVID-19, and an

increased likelihood that severe illness or death will occur if he contracts

COVID-19 while incarcerated. Because of this, he meets the standard for

extraordinary and compelling reasons for release pursuant to 18 U.S.C. § 3582

                                          6
Case 2:97-cr-80235-AJT ECF No. 1120, PageID.805 Filed 10/02/20 Page 7 of 12




(c) (1) (A) and U.S.S.G. § 1B1.13 cmt. n. 1. Morbid obesity and hypertension are

co-morbidities for COVID-19.

      Assuming arguendo, the Court does not find extraordinary and compelling

reasons exist as defined in the Sentencing Guidelines, the Court has the authority

to find extraordinary and compelling reasons other than as expressly identified in

commentary to U.S.S.G. § 1B1.13. In 28 U.S.C. § 994(t). Congress delegated to

the Sentencing Commission authority to “describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” The policy statement issued

in exercise of that authority, U.S.S.G. § 1B1.13, has not been amended since

November 2018, before the First Step Act was passed, and it still requires a

motion filed by the BOP. For that reason, a growing number of district courts

have concluded the Commission lacks a policy statement applicable to the post-

First Step Act statute. United States v. Mondaca, No. 89-CR-0655 DMS, 2020

WL 1029024 (S.D. Cal. Mar. 3, 2020); see also United States v. Brown, 411 F.

Supp. 3d 446, 449 (S.D. Iowa 2019) (citing cases). In United States v. Cantu, the

Court explained:

      Given the changes to the statute, the policy-statement provision
      that was previously applicable to 18 U.S.C. § 3582(c) (1) (A) no
      longer fits with the statute and thus does not comply with the
      congressional mandate that the policy statement must provide
      guidance on the appropriate use of sentence-modification
      provisions under § 3582.
                                        7
 Case 2:97-cr-80235-AJT ECF No. 1120, PageID.806 Filed 10/02/20 Page 8 of 12




 No. 1:05-CR-458-1, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019).

        Accordingly, this Court has authority to consider whether the worsening

 global pandemic, combined with the other relevant circumstances in this case,

 present an extraordinary and compelling basis for a sentence reduction,

 regardless of whether it falls within one of the existing categories in § 1B1.13

 commentary.

        The COVID-19 pandemic is an unprecedented rapidly-expanding global

  health emergency that presents a serious medical risk to vulnerable prisoners,

  allowing the Court to find “extraordinary and compelling reasons” exist for

  release.

        C.     Consideration of Relevant 3553(a) Factors.

        (1)   Nature and Circumstances of offense and characteristics

 of Defendant. This cocaine conspiracy indictment spanned from 1989-1997,

starting when Mr. Bass was 20 years old. There were two murders in connection

with drug trafficking crime charges. Mr. Bass was convicted of one and

acquitted of the other.

        Mr. Bass’ Mother Carolyn Webb brought him from California to Detroit

when he was 4 years old. He has never had contact with his father since he was 4

years old. His mother had a long history of substance abuse. He and his siblings

lacked essentials such as clothing and food during their formative years. Because
                                         8
 Case 2:97-cr-80235-AJT ECF No. 1120, PageID.807 Filed 10/02/20 Page 9 of 12




of her addiction, John and his siblings were often forced to fend for themselves

at a very young age. Money which should have been used to nurture the children

was spent instead on drugs. At age 8 his mother’s boyfriend was shot and killed

while John Bass was in the house. His mother had killed the man in the family

home apparently because she had endured all the abuse she could take from the

man. Needless to say this was a traumatizing event for an 8 year old to

experience in his home. No doubt, it scarred him for life. Of his eight half

siblings, none of them graduated from high school. According to the presentence

report (PSR), half sibling Randolyn Perry said that John Bass was essentially the

father figure to his younger siblings. According to Randolyn, the children were

often unable to attend school due to lack of clothing.

        During the last four years before being locked up, Mr. Bass was addicted

to heroin and using it on a daily basis. His last grade completed was eighth

grade. According to the PSR, Mr. Bass has 6 children and he appears to have had

a good relationship with them.

        Mr. Bass’ institutional record has been free from conduct that would give

the Court reason to have concerns. After being locked up for almost 22 years,

Mr. Bass has only received 8 disciplinary citations. Three involved “phone

abuse” or unauthorized use of the phone. One was for insolence. Two were for

“accepting money without authorization” and one was for “possession of an

                                          9
Case 2:97-cr-80235-AJT ECF No. 1120, PageID.808 Filed 10/02/20 Page 10 of 12




unauthorized item”. The only misconduct approaching assaultive behavior was

his 2017 misconduct for “fighting”. A closer look at the incident, however,

points a picture of John Bass being subjected to an unprovoked attack in the

cafeteria by an inmate armed with a sharp weapon. Mr. Bass suffered a 4 cm

laceration to the left side of his cheek, a 6 cm laceration to his left lower cheek, a

14 cm laceration from his left cheek to his left scalp and other lacerations to his

upper lip and lower lip. It took 31 stitches and 17 staples to close these serious

wounds. (See medical record, Exhibit 12, page 4). The disciplinary hearing

officer after reviewing video tape from the cafeteria concluded that “you did not

start the fight”. He went on to write “however, you were viewed exchanging

punches with the other inmate so you are technically guilty of fighting”. It is

hard to imagine anyone not trying to defend himself while being slashed across

the face multiple times with a sharp weapon! (See Exhibit 13, Disciplinary report

at 2-3). The sanction of 30 days disciplinary segregation was suspended by the

hearing officer after considering the mitigating circumstances. The hospital bed

photo of Mr. Bass’ bloody face is hard to look at. (See Exhibit 14, photo after

Mr. Bass was assaulted).

        In summary, nothing in the disciplinary record over the past 21+ years

should give the Court pause when considering Defendant’s request for

compassionate release.

                                           10
Case 2:97-cr-80235-AJT ECF No. 1120, PageID.809 Filed 10/02/20 Page 11 of 12




        John Bass earned his GED while in the Bureau of Prisons. Additionally,

he has invested over 1,000 hours in course work aimed at self-betterment. He

completed a 360 hour computer applications training and a 230 hour building

trades course. He completed a 40 hour facilitator training and a 40 hour course

from the Institute for Life Coaching. Other studies involved wellness classes,

leather working, air conditioning, income tax, real estate, creative writing,

history and a study concerning domestic violence. (See Programing History,

Exhibit 15).

        As stated earlier, he suffers from high blood pressure resulting from

hypertension, he is pre-diabetic and he is morbidly obese.

        (2) Resentencing Mr. Bass to time served and supervised release would

still reflect the seriousness of the offense, promote respect for the law, and

provide just punishment. It would be sufficient to deter Defendant and others

from similar wrongdoing and protect the public. The length of incarceration

served to date has already provided Mr. Bass with needed educational, vocational

and medical care.

                                  CONCLUSION

      After taking into account the 3553 (a) factors and the medical conditions

Mr. Bass suffers from which make him highly vulnerable to COVID-19 death,

this Court should exercise its authority and resentence Mr. Bass to time served

                                          11
Case 2:97-cr-80235-AJT ECF No. 1120, PageID.810 Filed 10/02/20 Page 12 of 12




and supervised release.



      Dated: 10/2/2020                        Respectfully submitted,

                                              /s/ Douglas R. Mullkoff
                                              Douglas R. Mullkoff
                                              Attorney for Defendant
                                              402 West Liberty
                                              Ann Arbor, Michigan 48103
                                              (734) 761-8585
                                              doug@kmhlaw.com
                                              (P33252)


                          CERTIFICATE OF SERVICE

STATE OF MICHIGAN   )
                    ) ss:
COUNTY OF WASHTENAW )

       I hereby certify that on the 2nd day of October 2020, I electronically filed
the foregoing paper with the Clerk of the Court using the ECF system which will
send notification of such filing to the following: Timothy Wyse at the U.S.
Attorneys Office.

Dated: 10/2/2020
                                              Respectfully submitted,

                                              /S/ Douglas R. Mullkoff
                                              Attorney for Defendant
                                              402 West Liberty
                                              Ann Arbor, Michigan 48103
                                              (734)761-8585
                                              doug@kmhlaw.com
                                              (P33252)




                                         12
